Name: 98/737/CFSP: Council Decision of 22 December 1998 concerning the extension of Joint Action 95/545/CFSP with regard to the participation of the Union in the implementing structures of the peace plan for Bosnia and Herzegovina and amending Decision 98/607/CFSP
 Type: Decision
 Subject Matter: international affairs;  Europe;  economic policy;  international security; NA
 Date Published: 1998-12-30

 Avis juridique important|31998D073798/737/CFSP: Council Decision of 22 December 1998 concerning the extension of Joint Action 95/545/CFSP with regard to the participation of the Union in the implementing structures of the peace plan for Bosnia and Herzegovina and amending Decision 98/607/CFSP Official Journal L 354 , 30/12/1998 P. 0004 - 0004COUNCIL DECISION of 22 December 1998 concerning the extension of Joint Action 95/545/CFSP with regard to the participation of the Union in the implementing structures of the peace plan for Bosnia and Herzegovina and amending Decision 98/607/CFSP (98/737/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article J.3 thereof,Whereas on 11 December 1995 the Council adopted Joint Action 95/545/CFSP with regard to the participation of the European Union in the implementing structures of the peace plan for Bosnia and Herzegovina (1), extended on 20 November 1996 by Decision 96/745/CFSP (2) and supplemented on 26 October 1998 by Decision 98/607/CFSP (3);Whereas in its conclusions of 7 December 1998 the Council assured the High Representative in Bosnia and Herzegovina of its firm support;Whereas at the Peace Implementation Council held in Madrid on 15 and 16 December 1998 the Union reiterated its support for the efforts of the High Representative;Whereas Joint Action 95/545/CFSP is due to expire on 31 December 1998 and should be extended; whereas the continuity of the Union's contribution to the costs of such extension should be ensured,HAS DECIDED AS FOLLOWS:Article 1 Joint Action 95/545/CFSP shall be extended until 31 December 1999.Article 2 Article 2 of Decision 98/607/CFSP shall be replaced by the following:'Article 2This Decision shall enter into force on the day of its adoption and shall be applicable until 31 December 1999.`Article 3 This Decision shall enter into force on the day of its adoption.Article 4 This Decision shall be published in the Official Journal.Done at Brussels, 22 December 1998.For the CouncilThe PresidentC. EINEM(1) OJ L 309, 21. 12. 1995, p. 2.(2) OJ L 340, 30. 12. 1996, p. 3.(3) OJ L 290, 29. 10. 1998, p. 3.